In re Willis, Jonathan; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Webster, 26th Judicial District Court, Div. “A”, No. 51,165.
Denied. Insofar as relator’s petition seeks a writ of mandamus to the Court of Appeal, 2nd Circuit, the matter is moot. The court of appeal acted promptly on relator’s mandamqs petition filed with it. Relator’s substantive post conviction claims are repetitive, hav(ing been considered and rejected by the Court in No. 87-KH-2279, denied December 9, 1988.